 NADEAU LUMBER CO., INC.171upon excepted to so much of the Regional Director's report asrejectedits other grounds for setting the election aside.Having duly considered the matter, the Board finds as follows :As to the first objection, the Regional Director found that at 4: 15p.m. on the day before the election, approximately 15 minutes beforethe end of the workday, the employees were told to stop work andreport to the office of the Employer's president to listento some re-marks by him. By 4: 25 all of the employees had gathered in his officeand the Employer's president read a speech to them. The employeeswere paid as usual until 4: 30.The Regional Director found thatthe Employer's conduct violated the rule ofPeerless Plywood Com-pany 2and recommended that the objection be sustained and the elec-tion set aside.As already noted, no exceptions were filed to this finding and recom-mendation.Accordingly, we adopt them and will set the electionaside.In its exceptions the Union contends that the Regional Directoralsoshould have found merit in its other objections alleging that theEmployer made threats of reprisal and promises of benefit and other-wise restrained and coerced the employees in the exercise of their freechoice in the election.As we have decided to set the election asideon the basis of the first objection, we find it unnecessary to pass on themerits of the other objections.Accordingly, as we have sustained the Union's first objection, weshall set aside the results of the March 26 election and direct that anew election be conducted.[The Board set aside the election held herein on March 26, 1954.][Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the above De-cision, Order, and Direction of Election.2107 NLRB 427.NADEAU LUMBERCo., INC.andUNITED BROTHERHOODLOCAL 75, IN-TERNATIONAL BROTHERHOODOF PULP, SULPHITEAND PAPER MILLWORKERS, AFL, PETITIONER.Case No. 1-RC-3525. July 14, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.109 NLRB No. 27. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-\tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests a unit of woodsmen employed in the log-ging and pulpwood operations of the Employer in New Hampshire,but would exclude, among others, bonded Canadian woodsmen. TheEmployer contends,inter alia,that its Canadian woodsmen are partof the unit and entitled to vote in an election, and it moves thereforeto dismiss the petition on the ground that the Petitioner's showing ofinterest in the appropriate unit is inadequate.That motion is herebygranted.For the reasons stated inBrown Company,109 NLRB 173, pub-lished this date, in which we considered an identical issue under com-parable facts, we hold that the Employer's Canadian woodsmenshould be included in the unit and are eligible to vote.An electionin a unit including Canadians is, however, precluded as the Petition-er's showing of interest in such unit is inadequate.We shall accord-ingly dismiss the petition herein.'[The Board dismissed the petition.]1 In view of this dispostion, we need not pass upon otherissues raised by the Employer'smotion todismiss.PARIS MANUFACTURING COMPANYandUNITED BROTHERHOOD LOCAL75,INTERNATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS,AFL, PETITIONER.Case No.1-RC-3559. July 14, 1954Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.109 NLRB No. 26.